 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                          )
   United African-Asian Abilities           )         8:19-cv-02209-JVS-KES
11 Club et al,                              )
                                            )         ORDER OF DISMISSAL UPON
12                                          )
                  Plaintiff,                )         SETTLEMENT OF CASE
13                                          )
           v.                               )
14   Arnel Management Company et al,        )
                                            )
15             Defendant(s).                )
     ____________________________           )
16
17         The Court having been advised by the counsel for the parties that the above-
18   entitled action has been settled,
19         IT IS ORDERED that this action be and is hereby dismissed in its entirety
20   without prejudice to the right, upon good cause being shown within 30 days, to reopen
21   the action if settlement is not consummated.
22
23         DATED: 1/16/2020
24                                                  ___________________________
25                                                     James V. Selna
                                                    United States District Judge
26
27
28
